DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Phillip Articola on 8/9/2022.
The application has been amended as follows: 
Please amend claim 16 as follows (emphasis added to changes):
16. 	A non-transitory computer-readable recording medium in which a program configured to execute the input lighting signal optimization method of claim 10.   

Allowable Subject Matter
Claims 1-16 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an input lighting signal optimization device comprising: a multiplex circuit configured to select and output a first LED lamp lighting signal or a second LED lamp lighting signal; and a MICOM configured to output a driving signal configured to drive a first LED lamp or a second LED lamp after receiving an output signal of the multiplex circuit through an input port and detect a wake-up signal included in the output signal of the multiplex circuit to switch to an activation mode, wherein the MICOM is a driving operation of outputting a driving signal configured to drive the first LED lamp or the second LED lamp as a function determined for each voltage level after recognizing a voltage level of the output signal inputted to the input port, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-9 are also allowed as being dependent on claim 1.  
In regards to claim 10, the prior art does not disclose of an input lighting signal optimization method comprising: a power saving mode in which a MICOM receiving an output signal of a multiplex circuit configured to select and output a first LED lamp lighting signal or a second LED lamp lighting signal through one input port operates in a power saving mode if the output signal is not inputted to the input port for a predetermined period of time; a wake-up operation of detecting a wake-up signal from the output signal inputted to the input port and operating in an activation mode; and a driving operation of outputting a driving signal configured to drive the first LED lamp or the second LED lamp as a function determined for each voltage level after recognizing a voltage level of the output signal inputted to the input port, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 11-16 are also allowed as being dependent on claim 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON CRAWFORD/Primary Examiner, Art Unit 2844